Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jarrad Gunther on 9/7/2022.
The application has been amended as follows: 

23.	(Currently amended) A motor drive unit for a motorized window treatment, the motor drive unit comprising:
a motor drive circuit configured to control power delivered to a motor;
a rotational sensing circuit configured to generate a sensor signal that indicates rotation of the motor;
a control circuit configured to generate a drive signal to control the motor drive circuit to control the power delivered to the motor, the control circuit configured to detect a stall condition of the motor and to reduce the power delivered to the motor in response to detecting the stall condition after a first period of time from detecting the stall condition; and
a stall protection circuit configured to detect the stall condition by determining that the rotational sensing circuit is not generating the sensor signal while the control circuit is generating the drive signal to rotate the motor, the stall protection circuit configured to reduce the power delivered to the motor in response to detecting the stall condition after a second period of time from detecting the stall condition;
wherein the stall protection circuit is configured to operate slower than the control circuit when reducing the power delivered to the motor in response to detecting the stall condition.

24.	(Canceled) The motor drive unit of claim 23, wherein the control circuit is configured to reduce the power delivered to the motor after a first period of time from first detecting the stall condition.

25.	(Canceled) The motor drive unit of claim 24, wherein the stall protection circuit is configured to reduce the power delivered to the motor after a second period of time from first detecting the stall condition.

26.	(Currently amended) The motor drive unit of claim [[25]] 23, wherein the stall protection circuit is configured to stop the motor at an end of the second period of time.


31.	(Currently amended) The motor drive unit of claim [[25]] 23, wherein the second period of time is longer than the first period of time.

32.	(Currently amended) The motor drive unit of claim [[24]] 23, wherein the control circuit is configured to receive the sensor signal and to detect the stall condition in response to determining that the rotational sensing circuit is not generating the sensor signal while the control circuit is generating the drive signal to rotate the motor.

33.	(Currently amended) The motor drive unit of claim 32, wherein the control circuit is configured to wait for the first period of time after

37.	(Currently amended) A motorized window treatment comprising:
a flexible material; and
a motor drive unit comprising:
		a motor drive circuit configured to drive a motor for adjusting a position of the covering material;
		a rotational sensing circuit configured to generate a sensor signal that indicates rotation of the motor;
		a control circuit configured to generate a drive signal to control the motor drive circuit to control power delivered to the motor, the control circuit configured to detect a stall condition of the motor, and to reduce the power delivered to the motor in response to detecting the stall condition after a first period of time from detecting the stall condition; and
a stall protection circuit configured to detect the stall condition by determining that the rotational sensing circuit is not generating the sensor signal while the control circuit is generating the drive signal to rotate the motor, the stall protection circuit configured to reduce the power delivered to the motor in response to detecting the stall condition after a second period of time from detecting the stall condition, the stall protection circuit configured to operate slower than the control circuit when reducing the power delivered to the motor in response to detecting the stall condition.

38.	(Currently amended) The motorized window treatment of claim 37, wherein the

39.	(Currently amended) The motorized window treatment of claim [[38]] 37, wherein the stall protection circuit is configured to stop the motor at an end of the second period of time and to latch the motor in a stopped state at the end of the second period of time.

Allowable Subject Matter
Claims 23 and 26-42 are allowed.

The following is an examiner’s statement of reasons for allowance:
Upon further consideration and in a view of the limitation, the prior art does not explicitly teach or fairly suggest alone or in combination the following:
Claims 23 and 26-42 are allowable among other elements and details, but for at least the reason “a stall protection circuit configured to detect the stall condition by determining that the rotational sensing circuit is not generating the sensor signal while the control circuit is generating the drive signal to rotate the motor, the stall protection circuit configured to reduce the power delivered to the motor in response to detecting the stall condition after a second period of time from detecting the stall condition” in combination with the remaining of the claimed subject matter.
Marlia et al. is the closest prior art of record. 
Marlia et al. teach a window regulator apparatus in which stall detection is disclosed. However, prior art does not tech or fairly suggest alone or in combination teach, a stall protection circuit configured to detect the stall condition by determining that the rotational sensing circuit is not generating the sensor signal while the control circuit is generating the drive signal to rotate the motor, the stall protection circuit configured to reduce the power delivered to the motor in response to detecting the stall condition after a second period of time from detecting the stall condition as seen in claims 23 and 26-42 which is neither inherent nor obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHEB S IMTIAZ whose telephone number is (571)272-4308.  The examiner can normally be reached on 11am-730pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon Santana can be reached on 571-272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ZOHEB S IMTIAZ/           Examiner, Art Unit 2846